DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but they are not persuasive. Marchitto teaches Claim 1 except for the separate channels in the nozzle, which are taught by Neev and Maxwell.

Allowable Subject Matter
Claim 12-20 are allowed. Marchitto is the closest prior art yet does not teach the combination presented in Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0133147 by Marchitto in view of US 2010/0082019 by Neev and US 5925036 by Maxwell.
Regarding Claim 1, Marchitto discloses a laser treatment system (e.g. par. 14, 78), comprising: 
a laser device configured to produce a laser beam at a wavelength in an ultraviolet spectrum to provide for tissue ablation (e.g. par. 166: deep UV laser, and frequency tripled Nd:YAG, ie. a 355 UV laser; par. 144: 400 nm laser; par. 14: ablation); 
a housing (e.g. Fig. 8, 10: housing 34); 
a lens within the housing configured to focus and direct the laser beam passing through the housing to a site on the tissue to form an opening in a surface of the tissue at the site (e.g. Fig. 8, 10, par. 78: focusing lens 28); 
a valve in fluid communication with a first channel (e.g. Fig. 18, par. 14, 74,78,131,196: delivering substances from a pressurized container or atomizer which would require a valve, as shown for example in Fig. 18)
a nozzle configured to emit the laser beam and direct delivery of at least a first substance and a second substance to the site on the tissue [the term “nozzle” is met by any output distal portion of the laser device, including the output distal ends shown in Fig. 18 for the examples that combine laser emission with substance delivery, ie. even before the modifications below, Marchitto does teach a “nozzle”; Also note here that the fluids recited as “first” and “second” substances do not limit these apparatus claims, see MPEP 2112, In re Rishoi, 94 USPQ 71 (C.C.P.A. 1952), Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Int. 1987). So long as the structures recited are met by the prior art, the fluids, their types, and numbers do not further limit the structures claimed], a portion of the first channel to deliver the first substance (e.g. Fig. 18, par. 14,78,131,196: delivering substances from a pressurized container or atomizer which would require a valve, through a channel as shown for example in Fig. 18).
Marchitto does not explicitly disclose a portion of the first channel disposed within the nozzle, and a second channel, not in fluid communication with the valve, disposed within the nozzle to deliver the second substance, and does not explicitly disclose that the channels are disposed within sidewalls of the nozzle.
However, Neev teaches independently administering, from different reservoirs different substances, as well as compressed gasses/air, to skin, through multiple independent unconnected channels within a nozzle, in conjunction with laser microporation of skin (e.g. Fig. 10, par. 13, 79, 88-89). In addition, Maxwell teaches at least three fluid lines running throughout the sidewalls of a distal end of a laser treatment probe (e.g. Fig. 13-14: fluid lines 206/214/220). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate mechanisms for independent substance administration (e.g. multiple reservoirs, channels and/or valves) in a nozzle to a device according to the teachings of Marchitto, as taught by Neev and Maxwell, as: a) the different substances would be beneficial to skin and would enhance the creation of pores, as taught by Neev (e.g. par. 88-89), and b) the independence of the pathways for each substance would allow for different flow rates, and timing to optimize the treatment as needed (e.g. to deliver the markings ink of par. 136 of Marchitto separately and earlier than the pharmaceuticals). In addition, it would have been prima facie obvious to a person having ordinary skill in the art to incorporate said channels in the sidewalls of a nozzle emitting the laser, as taught by Maxwell, as: a) this would only amount to an equivalent mechanism to predictably deliver the different fluids, b) this would prevent reactions between the light and the fluids before reaching the target, which could clog, char or otherwise damage the probe or reduce the efficiency of the fluids before delivery, and c) it would prevent inadvertent movement of the channels within the nozzle.
Regarding Claim 5, Marchitto as modified in claim 1 teaches the laser treatment system of claim 1, wherein the nozzle is configured to deliver the first substance from a same aperture that emits the laser beam (this is part of the modification in view of Maxwell, and Neev; e.g. see Neev Fig. 10, par. 13, 79, 88-89, and Maxwell Fig. 13-14: fluid lines 206/214/220).
Regarding Claims 6-7, Marchitto as modified in claim 1 teaches the laser treatment system of claim 1, wherein the first substance is includes a therapeutic or cosmetic substance, wherein the first substance is encapsulated in a biodegradable sheath. (fluids do not limit the structure of the apparatus, see MPEP 2115, nevertheless Marchitto explicitly teaches delivering drugs, e.g. par. 14)
Regarding Claims 8-11, Marchitto as modified in claim 1 teaches the laser treatment system of claim 1, further comprising a first reservoir configured to hold the first substance, wherein the first reservoir includes a pressurized container (e.g. Fig. 18: pressurized gas reservoir 168), further comprising: a second reservoir configured to hold a cleaning solution; and a nitrogen gas inlet to evaporate the cleaning solution and to remove debris, wherein the valve is configured to release the first substance or the cleaning solution for delivery to the site through the first channel (e.g. Neev par. 79, 81, 88: multiple independent reservoirs that can selectively inject a variety of drugs, substances or deliver compressed gasses; Also see MPEP 2115, fluids do not limit product claims).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Marchitto/Neev/Maxwell as applied to Claim 1, and further in view of US 2013/0023966 by Depfenhart.
Regarding Claim 2, Marchitto as modified in Claim 1 teaches the laser treatment system of claim 1, further comprising an imaging device capable of monitoring depth (e.g. par. 65-66, 91: OCT), yet does not explicitly disclose that the imaging device is configured to monitor a depth of penetration of the first substance into the site. However, Neev explicitly teaches dye injection and PDT (par. 86, 89), and Depfenhart teaches optical OCT means to monitor and control the penetration depth of agents through tissue for use in PDT so as to minimize tissue damage (e.g. par. 32). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an imaging device or modify the existing imaging device to track the delivery depth of an agent, as taught by Depfenhart: a) in order to allow for precise targeting of PDT agents, thus minimizing collateral damage (Depfenhart, par. 32), b) in order to monitor any obstructions to flow, and c) in order to minimize over-treatment, under-treatment, treatment time and energy consumption, also enabling automated feedback control.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marchitto/Neev/Maxwell as applied to Claim 1, and further in view of US 6019599 to Volcker.
Regarding Claim 4, Marchitto as modified in Claim 1, teaches the laser treatment system of claim 1, yet does not explicitly disclose that the first channel is an annular channel in the nozzle. However, it was well known in the art to include annular channels in a nozzle to allow for the passage of fluids or other structures, and one example is taught by Volcker (e.g. Fig. 2, 3:47-67: annular channels 4 and 5). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an annular channel in a nozzle according to the teachings of Marchitto, as taught by Volcker, as: a) this would predictably deliver the fluids to the intended target tissue and/or b) simply carry the independent channels to the distal end of the device as an equivalent sidewall structure.


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792